       Case 4:19-cv-04834 Document 10 Filed on 12/17/19 in TXSD Page 1 of 3



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
                                     §
  DALLAS COUNTY HOSPITAL             §
  DISTRICT D/B/A PARKLAND            §
  HEALTH & HOSPITAL SYSTEM; et       §
  al.                                §
                                     §
        Plaintiff                    §
  v.                                 §    CIVIL ACTION: 4:19-cv-04834
                                     §
  AMNEAL PHARMACEUTICALS, et al.,    §
                                     §
      Defendants                     §

                         DEFENDANT MCKESSON CORPORATION’S
                          CORPORATE DISCLOSURE STATEMENT

           Defendant McKesson Corporation (“McKesson”) submits this corporate disclosure

statement pursuant to Federal Rule of Civil Procedure 7.1.

           McKesson is a publicly traded corporation. It has no parent corporations and no publicly

held corporation owns 10% or more of McKesson stock.

           Other than the above-described entities and the other parties to the litigation, McKesson

is not currently aware of any other individuals or entities that are financially interested in the

outcome of this litigation.




                                                   1
923197.1
       Case 4:19-cv-04834 Document 10 Filed on 12/17/19 in TXSD Page 2 of 3



                                         Respectfully submitted,

                                         /s/ Craig Smyser
                                         Craig Smyser
                                         Texas Bar No. 18777575
                                         Fed. Bar No. 848
                                         csmyser@skv.com
                                         Tyler G. Doyle
                                         Texas Bar No. 24072075
                                         Fed. Bar No. 1373873
                                         tydoyle@skv.com
                                         David Isaak
                                         Texas Bar No. 24012887
                                         Fed. Bar No. 26694
                                         disaak@skv.com
                                         Razvan Ungureanu
                                         Texas Bar No. 24085630
                                         Fed. Bar No. 2006928
                                         razvan@skv.com
                                         Kristin Adler
                                         Texas Bar No. 793233
                                         Fed. Bar No. 21273
                                         kadler@skv.com
                                         Michelle S. Stratton
                                         Texas Bar No. 24085606
                                         Fed. Bar No. 2592215
                                         mstratton@skv.com
                                         Crystal Robles
                                         Texas Bar No. 24083754
                                         Fed. Bar No. 2070295
                                         crobles@skv.com
                                         SMYSER KAPLAN & VESELKA L.L.P.
                                         717 Texas Avenue, Suite 2800
                                         Houston, Texas 77002
                                         Phone: 713-221-2300
                                         Fax: 713-221-2320

                                         Counsel for Defendant McKesson Corporation




                                        2
923197.1
       Case 4:19-cv-04834 Document 10 Filed on 12/17/19 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per Local
Rule 5.1 on December 17, 2019.

                                             /s/ Craig Smyser
                                                 Craig Smyser




                                                3
923197.1
